DETAILED ACTION
This office action is in response to the correspondence filed on 08/30/2019 and 04/22/2022. This application is a 371 National Stage of 371 of PCT/KR2018/001113 filed on 01/25/2018. Claims 1-20 are still pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 from 04/22/2022 are allowed.
The following is an examiner’s statement of reasons for allowance:
D1 (KR 20170119645 A) discloses a method for secure updates of software in vehicle electric system. While D1 discloses calculating multiple hash value, compares the identities of the public key, which is included in the electronic certificate, and a public key, which is stored in the vehicle system, by comparing the first, second and third hash values, thereby verifying the integrity of the public key itself, which is included in the electronic certificate of the update package, it fails to disclose upon determining a public key set is stored in a memory, acquiring a root signature from the server for storing the public key set and the root signature, and upon determining the public key is not stored in the memory, acquiring root metadata from the server, by the controller; and upon acquiring only the root signature from the server, verifying the root metadata based on the acquired root signature and the public key set stored in the memory as described in the claims.
D2 (KR 101063076 B1) discloses software update security methods. While D2 discloses downloading a block of data containing a patch and its signature from the management center, the block is stored in RAM, the signature is decrypted and verified by the current public key from the list stored in the decoder's first nonvolatile memory, and upon signature verification, a patch is installed in the second nonvolatile flash memory and the current key is deactivated, it fails to disclose upon determining a public key set is stored in a memory, acquiring a root signature from the server for storing the public key set and the root signature, and upon determining the public key is not stored in the memory, acquiring root metadata from the server, by the controller or acquiring root metadata including a public key set and a root signature obtained by performing a digital signature on a hash value of the public key set using a root private key; and upon acquiring only the root signature from the server, verifying the root metadata based on the acquired root signature and the public key set stored in the memory as described in the claims.
Idrees et al. (NPL – “Secure Automotive On-Board Protocols: A Case of Over-the-Air Firmware Updates”) discloses an on-board security architecture which facilitates software update processes by combining hardware and software modules. Idrees discloses a protocol to show how the security architecture is employed in order to achieve secure firmware updates for automotive control units including firmware encryption key exchange with an on-line solution and off-line solution. While Idrees discloses a service station having access to an online infrastructure of the manufacturer, it can request the firmware and as well as the firmware encryption key – (SSK), it fails to disclose upon determining a public key set is stored in a memory, acquiring a root signature from the server for storing the public key set and the root signature, and upon determining the public key is not stored in the memory, acquiring root metadata from the server, by the controller; and upon acquiring only the root signature from the server, verifying the root metadata based on the acquired root signature and the public key set stored in the memory as described in the claims.
Therefore, the pending claims are allowed as the prior art of record does not disclose all the combination of features including performing recited different processes upon determining if a public key set is stored in a memory as described in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sullivan; Brian et al.	US-PGPUB	US 20210126939 A1	Methods for protecting against relay attacks and key hash
Sone; Masaki		US-PGPUB	US 20150074420 A1	An embedded system includes a firmware update section that receives new firmware in which the hash value is encrypted and given as an electronic signature, and updates the firmware to the new firmware. 
Haase; Robert		US-PGPUB	US 20190108009 A1	Method for updating firmware for an embedded device having a public key stored

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571)272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435